Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Samuel M. James appeals the district court’s order dismissing his complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for *774the reasons stated by the district court. James v. United States, No. 3:14-cv-00827-REP, 2016 WL 1060251 (E.D. Va. filed Mar. 10 & entered Mar. 11, 2016). We deny James’ motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED